DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species #1 in the reply filed on February 26th, 2021 is acknowledged. The traversal is on the ground(s) that there is no significant search burden. This is not found persuasive because as stated in the original restriction requirement, there are different areas of classification and search terminology required for the different species and one physical structure does not necessarily lead to the other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 26th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-5 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 1, the term “its surface(s)” in lines 4 and 7 is slightly confusing. The Examiner recommends adding some claim language “the meltblown nonwoven fabric comprising a surface and an opposing surface separated by a thickness and having at least one spacer” or “the meltblown nonwoven fabric comprising first surface and a second surface separated by a thickness and having at least one spacer”, wherein the term “at least one of its surfaces” in line 4 is replaced by “at least one of the surface or opposing surface and/or at least partially through the thickness” or “at least one of the first surface or second surface and/or at least partially in the direction of the thickness” and “its surface” in line 7 is replaced by “applied to the surface (or the opposing surface)” or “applied to the first surface (or the second surface)” wherein the language in parentheses is optional.
Also, it is recommended that Applicant incorporate the definition of compressibility for clarity in scope, such as “wherein compressibility is defined by the following equation:
            
                
                    
                        i
                        n
                        t
                        i
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                        -
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                         
                        u
                        n
                        d
                        e
                        r
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                    
                    
                        i
                        n
                        i
                        t
                        i
                        a
                        l
                         
                        t
                        h
                        i
                        c
                        k
                        n
                        e
                        s
                        s
                    
                
                x
                 
                100
                %
            
         “
Or, in words, or something to that effect.
Regarding claim 3, it is unclear what the structural difference is between “between 0% and up to 10% of the thickness of the meltblown nonwoven fabric below the lower side of the meltblown nonwoven fabric as seen in the direction of thickness” and “it protrudes beyond the lower side of the nonwoven fabric”. Furthermore, is ““between 0% and up to 10% of the thickness” related to the thickness of the bottom region or the amount the bottom extends below the lower side of the nonwoven fabric. Lastly, the terms “the side surfaces and bottom of the depression” in line 5, “the thickness” in line 8, “the lower side” in lines 9-10, and “it” in line 10 do not have proper antecedent basis.
In order to fix the above issues, “the” could be deleted before “side surfaces and bottom of the depression”, “the thickness” would be fixed by the above amendments to claim 1, and the Examiner is unsure how to fix the lines 9-10 given the confusion over the wording as claimed.
Regarding claim 4, “the thickness” does not have proper antecedent basis, but as recited above could be fixed by the recommended amendment to claim 1.
Regarding claim 5, the term “it” again is confusing. It is recommended to be replaced with “wherein at least one spacer is a plurality of spacers forming a plurality of depressions…” or something to that effect.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Latimer et al. (WO 00/36199 A1) (hereinafter “Latimer”).
Regarding claims 1-2 and 13-15, Latimer teaches a meltblown nonwoven web comprising a plurality folds/pleats (at least one spacer) in the direction of the thickness such that it leads to the meltblown nonwoven having good compression resistance, wherein the thickness of the web remains Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Berrigan et al. (U.S. Pub. No. 2010/0291213 A1) teaches a meltblown nonwoven web having a basis weight and thickness within the claimed range (and therefore an overlapping density range) [0069-0070] comprising a plurality of fillers (spacers) in the direction of the thickness such that the compression resistance is improved [0193-0195] and is within the scope of the current invention of claim 1.
Chien (U.S. Pub. No. 2008/0057263 A1) teaches a pleated low density nonwoven similar to that of Latimer comprising additional high density nonwoven strips laminated thereto that further increase the compression resistance [0011, 0042].
Wingfield et al. (U.S. Pub. No. 2010/0291213 A1) teaches an incompressible meltblown nonwoven up to 500 psf [0051] comprising a basis weight within the range claimed and a thickness overlapping with the claimed range [0049], meaning the density is at least partially overlapping. However, the structure of any spacers such as that set forth in claim 3 is not disclosed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 21st, 2021